Broyles, C. J.
1. This court cannot say that the trial judge erred in overruling those grounds of the motion for a new trial which relate to alleged newly discovered evidence, since the record contains no affidavit of the movant and his counsel that they did not know of the existence of such evidence before the trial, and that the same could not have been discovered by the exercise of ordinary diligence. Civil Code (1910), § 6086.
2. The court did not err in admitting, over the objection of the defendant’s counsel, the evidence set forth in ground 5 of the amendment to the motion fot a new trial.
3. The verdict was authorized by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.